Members of the Senate
State Capitol
Montgomery, Alabama
Gentlemen:
We are in receipt of Senate Resolution No. 42 requesting an advisory opinion of the Supreme Court relating to the following:
Does the House substitution providing for the budgetary process, the making of appropriations and time frame therefor by statute to pending House Bill 38 which proposed a constitutional amendment for the budgetary process, the making of appropriations and time frame therefor violate the provisions of Section 61 of the Constitution of 1901, which provides:
“No law shall be passed by bill, and no bill shall be so altered or amended on its passage through either house as to change its original purpose.”?
We note that since the request for our opinion was made, House Bill 38 has become law and is, therefore, no longer a pending bill. Therefore, we are without authority to respond to this request. Opinion of the Justices, 286 Ala. 156, 238 So.2d 326 (1970); Opinion of the Justices, 294 Ala. 582, 319 So.2d 709 (1975).
Respectfully submitted,
C. C. TORBERT, Jr. Chief Justice
HUGH MADDOX
JAMES H. FAULKNER
RENEAU P. ALMON
JANIE L. SHORES
T. ERIC EMBRY
SAM A. BEATTY
OSCAR W. ADAMS, Jr. Justices